Title: Thomas Cadwalader to Thomas Jefferson, 6 October 1809
From: Cadwalader, Thomas
To: Jefferson, Thomas


          Sir,  Philadelphia 6. October 1809.
           Having been apprized that an Application was made to you in December last, to procure my nomination to a field-Officer’s Commission in the Regiment of U.S. Cavalry, I beg leave to inform you that such application was made without my knowledge, or authority.
          I have the Honor to be, Sir, your most obedient, humble Servant, Thos Cadwalader
        